764 So.2d 648 (2000)
Freddrick BROOKS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D99-1017.
District Court of Appeal of Florida, Fourth District.
May 3, 2000.
Richard L. Jorandby, Public Defender, and Allen J. DeWeese, Assistant Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Ettie Feistmann, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
We reverse Brooks' sentence and remand for re-sentencing in accordance with this court's opinions in Adams v. State, 750 So.2d 659 (Fla. 4th DCA 1999), and Gordon v. State, 745 So.2d 1016 (Fla. 4th DCA 1999), cause dismissed, 751 So.2d 50 (Fla. 2000), and certify conflict with Grant v. State, 745 So.2d 519 (Fla. 2d DCA 1999). *649 As to all other issues raised on appeal, we find no error and, therefore, affirm.
DELL, STONE, and TAYLOR, JJ., concur.